FREDERICK P. OTTO, District Attorney, Crawford County
You have requested my opinion on several questions related to county government.
"1) Can the County Clerk adjourn the regular August 15, 1972 meeting at the request of the majority of the Crawford County Board to August 22, 1972?"
I am of the opinion that the clerk has such power, when initiated by a request of a majority of the supervisors, whether the meeting scheduled for August 15, 1972, was adjourned from the April organizational meeting specified in sec. 59.04 (1) (c), Stats., which "may be adjourned in the same manner as the annual meeting" according to the provisions of sec. 59.04 (1) (b), Stats., or was a regular meeting date established by board rule pursuant to sec. 59.04 (1) (a), Stats., Where a board does act under sec. 59.04 (1) (a), Stats., to establish regular meeting dates throughout the year at which any general business may be transacted, the board has power to, by rule, authorize the clerk to adjourn the meeting on request of a majority of the board.
"2) Can a resolution be brought to the County Board to issue general obligations bonds for the Memorial Hospital at a called special meeting on July 27, 1972?"
You indicate that the special meeting for July 27, 1972, was requested by a majority of the board and that the clerk received the written request on July 19, 1972. *Page 353 
Section 59.04 (2) (a), Stats., provides that the time of the special meeting shall not be less than one week from the delivery of the request to the county clerk. The request appears to have been timely, and it was the duty of the clerk to forthwith mail notice of the time and place of the meeting to each supervisor.
If the special meeting was called for the purpose of considering the issuance of general obligation bonds for a county memorial hospital, some action can be taken at the meeting on July 27, 1972. The purpose appears to be within the meaning of sec. 67.04 (1) (a), Stats. Section 67.05 (3), Stats., provides that the initial resolution may be adopted at a special meeting by a two-thirds vote of the members-elect at a meeting attended by all of its members-elect. If all are not present, proof by affidavit must establish that a member not present was notified of the time, place and purpose of the meeting at least 24 hours before such time. See sec. 67.05 (7) (a) and (f), Stats., as to when referendum is permitted or required.
"3) Must the bids for county general obligation bonds be advertised two times?"
The answer is "yes." Section 67.08 (2), Stats., provides that notice of sale of bonds (call for bids) shall be published as a class 2 notice under ch. 985, the last insertion to be at least ten days prior to the sale unless sold to the county itself.
RWW:RJV